Per Curiam.
Plaintiffs’ daughter was injured by a United Parcel truck on a parking lot owned by Gulf Oil Corporation and leased by defendant Iioltz as a gasoline service station. United had just finished delivery at a loading dock of'Kevco next door and the truck was being driven across Gulf’s property when the accident occurred.
United filed a third-party complaint against Gulf and its lessee (after plaintiff had sued United). United sought contribution by alleging that Gulf knew that children played in the area and that no precautions were taken.
Gulf filed a motion for summary judgment, based on failure to state a claim, no issue of material fact, and lack of control of the premises. The motion was granted. United filed a motion for rehearing to amend its complaint, alleging “nuisance”. The court denied it as not curing the defect of lack' of control in Gulf.
United appeals, alleging error, stating that á cause of action does exist against an owner of real property which has been leased and further that the court should have allowed an amendment to the third-party complaint to specifically set forth “nuisance”.
United does not challenge the court’s findings that Gulf has no right of control over the premises so summary judgment was properly granted in its favor on the negligence count. However, if United properly pleaded nuisance against Gulf, lack of control will not protect it from liability in view of the *303holding in Bluemer v. Saginaw Central Oil & Gas Service, Inc., (1959), 356 Mich 399.
Neither the original nor the amended third-party complaint alleges a dangerous condition on the premises at the time the lease was executed. Rather, they both allege improper use of the premises. Under this Court’s holding in Dora v. Kroger Company (1965) 1 Mich App 286, only the lessee can be held liable for injuries resulting from the use of the premises. Summary judgment in Gulf’s favor was proper.
Affirmed. Costs to appellees.
Fitzgerald, P. J., and R. B. Burns and Robinson, JJ., concurred.